—Judgment unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Defendant contends that Supreme Court erred in failing to distribute plaintiffs non-vested New York State pension. We agree. It is well-settled that a non-vested pension is marital property subject to equitable distribution (Burns v Burns, 84 NY2d 369; Cavaretta v Cavaretta, 127 AD2d 1002). Thus, we modify the order by directing the entry of a Qualified Domestic Relations Order entitling defendant to one half of that portion of the New York State pension earned during the marriage (see, Majauskas v Majauskas, 61 NY2d 481), and we remit the matter to Supreme Court to determine that amount.
We have reviewed defendant’s remaining contention and conclude that it is lacking in merit. (Appeal from Judgment of Supreme Court, Oneida County, Parker, J.—Equitable Distribution.) Present—Denman, P. J., Pine, Lawton, Doerr and Davis, JJ.